Case 1:20-cr-00054-TWP-TAB Document1 Filed 02/12/20 Page 1 of 2 PagelD #: 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF INDIANA FT
INDIANAPOLIS DIVISION AUD
. FER i? C29
UNITED STATES OF |AMERICA, ) IN? CLES :
oe ) NDIAN ABS CS OFp
ae ML IS f
Plaintiff, 2, IN
| ) | | DIANA
V. ) CAUSE NO.
_ )
AMANDA PIERSON, )
- 9 -cr- 0054 TWP-TAB
Defendant. ,
INDICTMENT
Count 1
[18 U.S.C. § 1623(a)- False Declarations Before Court]
The Grand Jury charges that:

1. On or about December 19, 2019, in the Southem District of Indiana, AMANDA
_ PIERSON (“PIERSON”), while under oath and testifying as a witness ina case then being litigated
before the United States District Court for the said District entitled, United States of America v.
Joseph Pierson, No. 1 :19-cr-00150-JMS-MJD, knowingly did make a false material. declaration,
that is to say:

2. At the time and place aforesaid, the Court was engaged in an evidentiary hearing
of the aforementioned case wherein Joseph Pierson, the defendant therein, was charged with being
a prohibited person in possession of a firearm. It was a matter material to said case to determine
whether or not Joseph Pierson possessed firearms.

3. At the time and place aforesaid, PIERSON, which under oath, did knowingly declare

before said Court with tespect to the aforesaid material matter, as follows:

 
Case 1:20-cr-00054-TWP-TAB Document1 Filed 02/12/20 Page 2 of 2 PagelD #: 2

“Q: Did you know he had a handgun on his person at the time?
A: No, I didn’t.

Q: Did you know there was a handgun under the passenger seat?
A: No, I sure didn’t.”

4. The aforesaid testimony of PIERSON, as she then and there well knew and

believed, was false, in that on or about December 17, 2019, PIERSON stated “So what I’m saying

is ll have to lie about that, no, I didn’t know he had a gun.”

By:

All in violation of 18 U.S.C. § 1623(a).

 

JOSH J. ER
United Stat ey

 

Pamela Domash
Assistant United States Attorney

 
